COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


MOR KM HOLDINGS, LLC,                            §               No. 08-20-00190-CV

                                Appellant,       §                  Appeal from the

v.                                               §                143rd District Court

EDGARDO MADRID & ASSOCIATES,                     §              of Reeves County, Texas
LLC,
                                                 §             (TC# 19-10-23239-CVR)
                                Appellee.
                                                 §

                                  ORDER ABATING APPEAL

         This appeal and a related case, Fusion Industries, LLC v. Edgardo Madrid & Associates,

LLC, No. 08-20-00105-CV, arose out of a single case filed in the 143rd District Court of Reeves

County. Contemporaneous with the issuance of this order, we issued an opinion and judgment in

the Fusion Industries case that sets out the background and issues before the Court. Based on our

analysis of the issues as set out in that opinion, we issue the following order in this appeal:

     •   In order to ascertain our jurisdiction over this appeal, the Court hereby ABATES this
         appeal allowed by Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206 (Tex. 2001) in order
         to clarify the intent of the trial court’s order.

     •   The trial court is ORDERED to, within 30 days of the date of this order, inform this Court
         by written explanation about whether it intended for the February 7, 2020 judgment to
         dispose of all claims against as to both Fusion Industries, L.L.C., and MOR KM Holdings,
         L.L.C., or only to Fusion Industries, L.L.C.
       All other pending motions, if any, are denied as moot.

       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2021.


                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2